Title: To Alexander Hamilton from Ebenezer Stevens, 11 July 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr. Genl A Hamilton
            Sir,
            New York 11th July 1799
          
          I am offerd a good House in Washington Street on the North River, with an Office, for two hundred pounds pr. Annum & the Taxes, for the Accommodation of the Adjutant Genl.—I have taken the Deputy Adjt Genl. to view it, he Seems pleased with the accommodation of the Same—it being new & in a good neighborhood—
          If you approve of my engaging it—on the terms mentioned, I will have it effected, I do not know of any one that in my opinion, that will suit so well—
          I am with Consideration Sir Y’r Hble St.
          
            Ebenr Stevens.
          
        